DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 11/4/2020 has been fully considered.  Claims 6-9 are cancelled and claims 1-5 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al (JP 2012-255045) in view of Mukai et al (US 2008/0152825). A machine translation is being used as the English translation for Saito et al (JP 2012-255045).

Regarding claim 1, Saito discloses a recording method comprising a discharging step of discharging a photocurable ink composition onto a recording medium (paragraphs [0084] and [0085]), wherein the recording medium comprises a non-absorbent recording medium such as a plastic (paragraph [0083]) and a curing step of curing the photocurable ink composition with ultraviolet light to form an image (paragraph [0087).
The recording method of recording an image on a non-absorbent recording medium such as a plastic reads on the claimed printing method to print a label on a surface of a resin base. The discharging step of discharging a photocurable ink 

Saito does not appear to explicitly disclose the recording method comprising the dissolving process of dissolving the surface of the resin base using an organic solvent as claimed in claim 1 and the organic solvent being toluene as claimed in claim 3.

However, Mukai discloses a recording method comprising a recording media of plastic being dissolved by a heterocyclic ketone compound (paragraphs [0063] and [0064]), a primer liquid comprising the heterocyclic ketone compound being diluted with a main solvent (paragraph [0193]), coating the primer liquid on a recording medium (paragraph [0206]) and drying the primer liquid by heating to remove excess heterocyclic cyclic compound (paragraph [0207]).
The recording media of plastic being dissolved by a heterocyclic compound, the primer liquid comprising the heterocyclic cyclic compound being diluted with a main solvent, coating the primer liquid on a recording medium and drying the primer liquid by heating to remove excess heterocyclic cyclic compound reads on the claimed dissolving the surface of the resin base using an organic solvent and, after dissolving, drying the 

Saito and Mukai are analogous art because they are from the same field of ink jet recording methods. Saito is drawn to an inkjet recording method (see paragraph [0001] of Saito). Mukai is drawn to an ink jet recording method (see paragraph [0202] of Mukai). 

It would have been obvious to one of ordinary skill in the art having the teachings of Saito and Mukai before him or her, to modify the recording method of Saito to include the steps of applying and drying a primer liquid containing a heterocyclic ketone compound for the recording method of Saito in order to dissolve a surface of the plastic recording medium because having the required primer liquid provides a plastic recorded matter with excellent rubbing resistance, scratch resistance and waterfastness (see paragraph [0066] of Mukai).

Regarding claim 4, Saito discloses the recording method comprising the photocurable ink comprising a vinyl ether group-containing (meth)acrylic acid ester (paragraph [0024]).
The photocurable ink comprising a vinyl ether group-containing (meth)acrylic acid ester reads on the claimed UV curable ink being a UV curable acrylic ink.


The recording method being an inkjet recording method and comprising a discharging step reads on the claimed label layer printed by an inkjet method. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al (JP 2012-255045) in view of Mukai et al (US 2008/0152825) in further view of Niu et al (US 2013/0236660). A machine translation is being used as the English translation for Saito et al (JP 2012-255045).

Saito and Mukai are relied upon as described above.

Regarding claim 2, Saito and Mukai do not appear to explicitly disclose the recording method comprising the resin base being one selected from the group consisting of polysulfone, polyphenylsulfone and polyetheretherketone.

However, Niu discloses an ink-printable composition and a method of printing the ink-printable composition (paragraph [0071]), wherein the ink-printable composition is printed on a support (paragraph [0041]), wherein the support comprises at least one structure-providing component or substrate (paragraph [0045]) and wherein the substrate comprises polysulfone (paragraph [0045]).



It would have been obvious to one of ordinary skill in the art having the teachings of Saito, Mukai and Niu before him or her, to modify the recording method of Saito and Mukai to include the support comprising one or more substrates comprising polysulfone for the recording medium of Saito because having the required support provides additional physical integrity and form to an ink-printable composition (paragraph [0045] of Niu).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al (JP 2012-255045) in view of Mukai et al (US 2008/0152825) in further view of Ylitalo et al (US 2003/0021961).

Saito and Mukai are relied upon as described above.

Regarding claim 2, Saito and Mukai do not appear to explicitly disclose the recording method comprising the principal ingredient of the organic solvent being toluene.



Saito, Mukai and Ylitalo are analogous art because they are from the same field of ink jet recording methods. Saito is drawn to an inkjet recording method (see paragraph [0001] of Saito). Mukai is drawn to an ink jet recording method (see paragraph [0202] of Mukai). Ylitalo is drawn to a method of ink jet printing (see Abstract of Ylitalo).

It would have been obvious to one of ordinary skill in the art having the teachings of Saito, Mukai and Ylitalo before him or her, to modify the recording method of Saito and Mukai to include the solvent of toluene of Ylitalo in the primer liquid of Mukai because having the required solvent helps provide a primer that exhibits good adhesion to the substrate and good ink adhesion (paragraph [0034] of Ylitalo).

Response to Arguments
Applicant’s arguments, see page 7, filed 11/19/2020, with respect to the claim objections have been fully considered and are persuasive. The claim objections have been withdrawn. 

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue that neither nor Saito nor Kobayashi disclose the limitations of presently amended claim 1.

The Examiner agrees and notes that Saito and Kobayashi do not disclose the limitations of presently amended claim 1 and therefore the previous 103(a) rejections have been withdrawn.
However, a new ground of rejection under 103(a) with regard to claim 1 is being made by Saito in view of Mukai for claims 1 and 4-5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LUCAS A STELLING/Primary Examiner, Art Unit 1773